 In the Matter Of MARKSBROTHERSCOMPANYandUNITED TOY ANDNOVELTYWORKERS LOCAL INDUSTRIAL UNION No.538, AFFILIATEDWITH THE C. I. O.Cases Nos. C-464 and R-619ORDER PERMITTING WITHDRAWAL OF PETITIONJanuary 0, 1940The Board having issued a Decision, Order and Direction of Elec-tion in Cases Nos. C-464 and R-619,1 and an Amendment to Directionof Election in Case No. R-619,2 and, thereafter, United Toy andNoveltyWorkers Local Industrial Union No. 538, affiliated with theC. I. 0., having requested permission to withdraw its petition filed inCase No. R-619, the Board, on December 21, 1939, having given duenotice that on December 29, 1939, oras soonthereafter as might beconvenient, it would permit the withdrawal of the said petition inCase No. R-619, unless sufficient cause to the contrary should thenappear, and no objections having been filed with the Board,IT IS HEREBY ORDEREDthat the request of United Toy and NoveltyWorkers Local Industrial Union No. 538 for permission to withdrawits petition in Case No. R-619 be, and it hereby is, granted, and thatCase No. R-619 be, and it hereby is, closed.17 N. L. R.2 7 N. L. R.B. 171.19 N. L.R. B., No. 6.26